Title: John Adams to Abigail Adams, 2 April 1777
From: Adams, John
To: Adams, Abigail


     
      
       April 2 1777
      
     
     Yesterdays Post brought me your kind Favour of March 8. 9. 10, with a Letter inclosed for from each of my Sons. But where is my Daughters Letter? That is missing. I regret the Loss of it much.
     You think I dont write Politicks enough! Indeed I have a surfeit of them. But I shall give you now and then a Taste, since you have such a Goust for them.
     By a Letter of 17. Jany. Dr. Franklin, Mr. Deane and Dr. Lee, met in Paris, and on 28. december had an Audience of the Count de Vergennes, Secretary of State and Minister of foreign Affairs; laid before him their Commission, with the Articles of the proposed Treaty of Commerce; were assured of the Protection of his Court, and that due Consideration should be given to what they offered. Soon after they presented a Memorial on the Situation of our States, drawn up at the Ministers Request, together with the Articles of general Confederation, and the Demand for ships of War, agreable to their Instructions. Copies of all which Papers, they gave to the Count D’Aranda, the Spanish Ambassador, to be communicated to his Court.
     They were promised an Answer from the french Court, as soon as they could know the Determination of Spain, with whom they design to Act with perfect Unanimity. In the mean Time they are expediting several Vessels laden with Artillery, Arms, Ammunition and Cloathing.
     The Ports of France, Spain and Florence (that is Leghorne in the Mediterranean) are open to the American Cruizers, upon the usual Terms of Neutrality.
     They write for Commissions to be given to Privateers, and for more frequent and authentic Intelligence.
     Great Efforts are now making by the British Ministry, to procure more Troops from Germany. The Princes in Alliance with France, have refused to lend any, or to enter into any Guarrantee of Hanover, which England has been mean enough to ask, being apprehensive for that Electorate if she should draw from it, any more of its Troops.
     
     Four more Regiments (two of them to be light Horse) are raising in Hesse, where there has been an Insurrection, on Account of drafting the People: and now great sums of Money, are distributed for procuring Men. They talk of Ten thousand Men in all to be sent over this Spring.
     The Hearts of the French are universally for Us, and the Cry is strong for immediate War with Britain. Indeed every Thing tends that Way, but the Court has Reasons for postponing it, a little longer. In the mean Time, Preparations are making. They have Twenty six sail of the Line manned and fit for the Sea. Spain has seventeen sail in the same State, and more are fitting with such Diligence, that they reckon to have thirty sail in each Kingdom, by April. This must have an immediate good Effect in our Favour, as it keeps the English Fleet at Bay, coops up their Seamen, of whom they will scarce find sufficient to man their next set of Transports, will probably keep Lord Howes fleet more together for fear of a Visit, and leave Us more Sea room, to prey upon their Commerce and a freer Coast to bring in our Prizes, and supplies from abroad.
     The Letter then mentions a Circumstance much to our Advantage but this is a secret.
     So strong is the Inclination of the Wealthy, in France to assist Us, that our Ambassadors have been offered a Loan of two Millions of Livres, without Interest, and to be repaid when the united States are settled in Peace and Prosperity. No Conditions or securities are required. They have accepted this noble Benefaction, and one half of it is paid into the Hands of their Banker. On the strength of this supply, they are now in Treaty for some strong ships.
     Lee is in N.Y. confined, but otherwise treated well.
    